NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        SEP 11 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JAIME ROQUES-JUAREZ,                            No.    18-72722

                Petitioner,                     Agency No. A206-784-500

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted September 8, 2020**

Before:      TASHIMA, SILVERMAN, and OWENS, Circuit Judges.

      Jaime Roques-Juarez, a native and citizen of Mexico, petitions pro se for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for cancellation of

removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We review de novo

questions of law. Figueroa v. Mukasey, 543 F.3d 487, 491 (9th Cir. 2008). We


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
dismiss in part and deny in part the petition for review.

      We lack jurisdiction to review the agency’s discretionary determination that

Roques-Juarez did not demonstrate exceptional and extremely unusual hardship in

his application for cancellation of removal, and Roques-Juarez does not raise a

colorable question of law that would invoke our jurisdiction. See 8 U.S.C.

§ 1252(a)(2)(B)(i), (D); Romero-Torres v. Ashcroft, 327 F.3d 887, 888 (9th Cir.

2003) (“[A]n ‘exceptional and extremely unusual hardship’ determination is a

subjective, discretionary judgment that has been carved out of our appellate

jurisdiction.”). Because the hardship determination is dispositive, we do not reach

Roques-Juarez’s contentions regarding the remaining factors for eligibility for

cancellation of removal. See Simeonov v. Ashcroft, 371 F.3d 532, 538 (9th Cir.

2004) (the courts and the agency are not required to make findings on issues the

decision of which is unnecessary to the results).

      Roques-Juarez’s contentions that the IJ improperly denied voluntary

departure and failed to inform him of his apparent eligibility for this relief are not

supported because the record shows that he did not apply for voluntary departure.

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                           2                                    18-72722